  Case 2:15-cr-00533-SDW Document 51 Filed 09/11/20 Page 1 of 2 PageID: 138
PROB 12A
(7/93)

                              United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Marcus Stapleton                                                   Cr.: 15-00533-001
                                                                                    PACTS #: 1553311

Name of Sentencing Judicial Officer:     THE HONORABLE SUSAN D. WIGENTON
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 12/05/2016
Date of Violation Sentence: 08/12/2019

Original Offense:   Count One: Forcibly Assaulting a Veterans Affairs Officer, 18 U.S.C. § 111(a)(1), 18
                    U.S.C. § 111(b)

Original Sentence: 46 months imprisonment, 36 months supervised release
Violation Sentence: 8 months imprisonment, 12 months supervised release

Special Conditions: $100 Special Assessment, $100,283.40 Restitution, Substance Abuse Testing, Drug
Treatment, Mental Health Treatment, No New Debt/Credit, Alcohol Treatment, Alcohol Restrictions

Type of Supervision: Supervised Release                       Date Supervision Commenced: 10/29/2019

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   Marcus Stapleton has failed to make payments towards his restitution and has
                     a balance of $100,283.40.


U.S. Probation Officer Action:
We are respectfully requesting that the offender’s supervision term be allowed to terminate on October
28, 2020, as the Financial Litigation Unit of the U.S. Attorney’s Office will pursue collection of the
remaining restitution balance.



                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Dana Hafner

                                                        By:   DANA HAFNER
                                                              Senior U.S. Probation Officer
  Case 2:15-cr-00533-SDW Document 51 Filed 09/11/20 Page 2 of 2 PageID: 139
                                                                                        Prob 12A – page 2
                                                                                         Marcus Stapleton


/ dh

APPROVED:


Donald L. Martenz, Jr.                  09/10/20
DONALD L. MARTENZ, JR.                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X Allow Supervision to Expire as Scheduled on October 28, 2020 (as recommended by the Probation Office)
  Submit a Request for Modifying the Conditions or Term of Supervision
  Submit a Request for Warrant or Summons
  Other

                                                      s/Susan D. Wigenton, U.S.D.J.
                                                                Signature of Judicial Officer


                                                      September 11, 2020
                                                                             Date
